Citation Nr: 1601728	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

REPRESENTATION

Veteran represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1960 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the petition to reopen a claim for service connection for diabetes mellitus, type II.

The Board notes that in a July 2012 correspondence, the Veteran withdrew his request for a Travel Board hearing.

The Board denied the Veteran's petition to reopen this claim for service connection in an October 2014 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision and remand the claim for readjudication in compliance with directives specified.  The Court granted the JMR and the issue has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is warranted service connection for diabetes mellitus, type II, due to his active duty service in Da Nang Harbor off the coast of the Republic of Vietnam.  

In the October 2015 JMR, the parties agreed that remand was warranted so that submitted evidence could be properly reconsidered by the Board in light of the recent Court decision in Gray v. McDonald, 27 Vet.App. 313 (2015), which was decided subsequent to the October 2014 Board denial of the Veteran's petition.  In Gray, the Court held that the VA is required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang Harbor is located within the territorial boundaries of Vietnam.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

In light of this holding, and considering the evidence indicates the Veteran served in the Da Hang Harbor, the Board finds that the matter requires additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Da Nang Harbor in relation to the presumption of herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran had in-country service in Vietnam or its inland waterways. It must be determined whether his  ship, the USS Richmond K. Turner, was in inland waterways. All such effort should be documented in the claims folder, and the Veteran should be informed of any negative results that are obtained. The AOJ must specifically verify the Veteran's service dates aboard the USS Turner.

2. Then, the AOJ should readjudicate the Veteran's claim with consideration given to his statements and arguments regarding service in Da Nang Harbor, the results of any development sought above, and additional guidance issued regarding the treatment of Da Nang Harbor in relation to the presumption of exposure to herbicides.  If the claims remain denied, the AOJ should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




